DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims
	Claims 1-15 are pending wherein claims 12-15 are withdrawn from consideration. 

Terminal Disclaimer
The terminal disclaimer filed on August 3, 2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of U.S. Patent No. 10,913,991 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

                                                                      Rejoinder      
    Claims 1-11 are directed to an allowable titanium alloy. Pursuant to the procedures set forth in MPEP §821.04(b), claims 12-15, directed to a method of making a titanium alloy, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 C.F.R. §1.104. Because all claims previously withdrawn from consideration under 37 C.F.R §1.142 have been rejoined, the restriction requirement as set forth in the Office Action mailed on March 18, 2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the 

Allowable Subject Matter
Claims 12-15 are allowed.
	Claims 12-15 are allowed since they are drawn to a method of making an allowable titanium alloy.

Examiner’s Amendment
	[0001]	The present application is a divisional application claiming priority under 35 U.S.C. §120 to co-pending U.S. Patent Application Serial No. 15/945,037, now U.S. Patent No. 10,913,991, entitled “High Temperature Titanium Alloys” filed April 4, 2018, the entire disclosure of which is incorporated by reference herein for all purposes. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jessee Roe whose telephone number is (571)272-5938.  The examiner can normally be reached on Monday thru Friday 7:30 am to 4 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curt Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/JESSEE R ROE/Primary Examiner, Art Unit 1796